NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Argued January 9, 2020
                             Decided January 24, 2020

                                         Before

                        DIANE P. WOOD, Chief Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

No. 19-1709

 LEVAN GALLERIES LLC, et al.,                      Appeal from the United States
    Plaintiffs-Appellants,                         District Court for the
                                                   Northern District of Illinois,
         v.
                                                   Eastern Division.
 CITY OF CHICAGO, et al.,
                                                   No. 18-cv-4580
     Defendants-Appellees.

                                                   Sara L. Ellis, Judge.




                                       ORDER

        In 2012, Jemal Hancock tried to retain Sotheby’s services to sell his art
collection. He visited the Sotheby’s Chicago office twice in two years and
provided nearly 2,000 photographs of the pieces that he wished to sell. The
Chicago office employees told Hancock that they would send the photographs to
New York, where Sotheby’s would assess whether the collection was worth
selling. Four years later, Hancock still had not heard back. Frustrated, he began
No. 19-1709                                                                       Page 2



writing emails to two Sotheby’s executives, inquiring about the company’s
disparate treatment of African Americans. The executives informed the Chicago
office that they were being harassed; in response, Sotheby’s hired two off-duty
police officers for security. One afternoon, the security guards called the police
station to report that Hancock had trespassed on Sotheby’s property. After
investigating, the officers who responded to the call filed a police report in which
they suggested that Sotheby’s seek a protective order—which it did, but a state
court declined to issue one.

        Hancock then filed multiple lawsuits against Sotheby’s, the officers, and
the City of Chicago, all of which were dismissed by the district court. In the
action that is the subject of this appeal, Hancock sued the security guards, the
officers who responded to their call, and the City on the theory that the police
report deprived him of his Fourteenth Amendment Due Process and Equal
Protection rights. Hancock characterizes the police report as a de facto protective
order and says that this “order” was entered because of his race and in violation
of his due process rights. The district court dismissed Hancock’s suit for failure
to state a claim, a judgment that he asks us to reverse.

                                            I.

       At the outset, it is worth noting that Hancock mistakes the pleading
standard under Federal Rule of Civil Procedure 8(a). He states that the standard
for dismissal for failure to state a claim is Conley v. Gibson’s “no set of facts” test.
355 U.S. 41, 45–46 (1957). But the modern standard is, of course, plausibility.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). And the district court was correct that
Hancock’s claims are not remotely plausible on the facts alleged.

       Hancock’s equal protection claim has several problems, but it suffices to
address one: Hancock fails to plausibly allege that the officers discriminated
against him. To maintain an equal protection claim, “plaintiffs must prove that
the defendants’ actions had a discriminatory effect and were motivated by a
discriminatory purpose.” Chavez v. Ill. State Police, 251 F.3d 612, 635–36 (7th Cir.
2001). Critically, it must be the government, not a private entity, that undertook
the discriminatory action. Edmonson v. Leesville Concrete Co., 500 U.S. 614, 619
(1991) (“Racial discrimination, though invidious in all contexts, violates the
Constitution only when it may be attributed to state action.”). Here, Hancock
asserts that the two Sotheby’s executives acted on the basis of racial animus
when they hired security guards to protect the Chicago office from him. But he
No. 19-1709                                                                     Page 3



does not allege that the relevant state actors—the officers who filed the police
report—did so “at least in part ‘because of’ … its adverse effects upon an
identifiable group.” Alston v. City of Madison, 853 F.3d 901, 907 (7th Cir. 2017)
(citation omitted). Without an allegation that the police officers were motivated
by his race, Hancock’s equal protection claim can’t get off the ground.

        His due process claim fares no better. The Fourteenth Amendment
requires the state to provide fair procedures when it deprives someone of life,
liberty, or property. “[A] violation of the Fourteenth Amendment does not occur
unless a person is ‘deprive[d] ... of life, liberty, or property, without due process
of law.’” Whitlock v. Brueggemann, 682 F.3d 567, 582 (7th Cir. 2012) (alteration in
original) (quoting U.S. CONST. amend. XIV, § 1). Hancock maintains that the
police report deprived him of liberty because it functions as a de facto no-contact
order that prohibits him on pain of legal penalty from going near Sotheby’s. Yet
unlike a formal protective order, which carries criminal penalties for its violation,
see 740 ILCS 21/125, a police report has no legal effect whatsoever. And Hancock
alleges no facts supporting an inference that this was anything other than an
ordinary police report. (Indeed, if this report functioned as a no-contact order,
it’s unclear why Sotheby’s would go through the trouble of seeking an actual
protective order, as Hancock alleges it did.) Hancock assures us that the police
would treat the report as a protective order if he ever went near Sotheby’s again.
But that is pure speculation, not a plausible inference from the facts he alleges.

                                          II.

        Hancock argues in the alternative that the district court should have
granted him leave to amend his complaint to cure its defects. When a district
court grants a motion to dismiss the original complaint, a plaintiff “no longer
ha[s] a right to amend h[is] complaint as a matter of course.” Runnion ex rel.
Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 519 (7th Cir. 2015);
see FED. R. CIV. P. 15(a)(1). A “court should freely give leave” to amend “when
justice so requires,” FED. R. CIV. P. 15(a)(2), yet it has “broad discretion” to decide
whether to allow amendment and may refuse “in cases of undue delay, bad faith
or dilatory motives, repeated failure to cure deficiencies by amendments
previously allowed, undue prejudice or futility,” Garner v. Kinnear Mfg. Co., 37
F.3d 263, 269 (7th Cir. 1994).

      Hancock referenced the possibility of amendment very briefly in his
opposition to the defendants’ motion to dismiss. We recently addressed how
No. 19-1709                                                                 Page 4



courts should treat such a request. In Chaidez v. Ford Motor Co., the plaintiffs
requested leave to amend in a single, short sentence in their brief opposing the
defendant’s motion to dismiss. 937 F.3d 998, 1008 (7th Cir. 2019) (affirming in
relevant part). The plaintiffs did not file an independent motion to amend either
before or after the court entered judgment. We held that such a brief statement,
standing alone, “provid[ed] no grounds for amendment or explanation of how
an amended complaint would cure the defects of their original complaint.” Id.

        Hancock’s request to amend is nearly identical to that of the plaintiffs in
Chaidez. It consists of nothing more than two conclusory sentences—one in each
of the two briefs he submitted opposing the defendants’ motions to dismiss. He
“request[ed] [that] the Court grant leave to amend the complaint” if it decided to
grant the motion to dismiss, without offering any explanation of how
amendment would correct the errors in his complaint. As in Chaidez, the district
court did not abuse its discretion in refusing to grant Hancock leave to amend.



                                                                         AFFIRMED